 

IN THE UNITED STATES DISTRICT C()URT
FOR THE NORTHERN DISTRICT OF TEXAS

 

DALLAS DIVISION
KEN EASTERLING, )
)
Plaintiff, )
)
v. )
)
U.S. BANK, NATIONAL ASSOCIATION, )
)
Defendant. ) Civil Action No. 3:18-CV-2528-C

ORDER

Before the Court are the Findings, Conclusions, and Recoinrnendation of the United
States Magistrate Judge advising that Plaintiff Ken Easterling’s Request for Default Judgment be
denied and Defendant U.S. National Bank Association’s Motion to Set Aside the Clerk’s Entry
of Default be grantedl The parties have failed to file any objections and the time to do so has
now expired

The Court has reviewed the Findings, Conclusions, and Reconimendation for clear error
and finds none. lt is therefore ORDERED that the Findings, Conclusions, and Recornniendation
are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, Plaintiff Ken Easterling’s Request for Default Judgnient, filed January ll, 2019, is

 

l The Couit construe’s Defendant’s Motion to Strike the Clerk’s Entry of Default as a l\/Iotion to
Set Aside the Entry of Clerk’s Default arising under Rule 55 of the Federal Rule of Civil Procedure
instead of Rule lZ(f).

 

 

 

hereby DENIED and Defendant U.S. National Bank Association’s Motion to Set Aside the Entry
of Clerk’s Default, filed January l5 2019, is GRANTED.

4//
so oRDEREDthis §/ day Ofianuary, 2019

sA
\ §E§¥§RM sTATES?zT CTJUDGE

     

 

 

